PARKER, Judge.
Defendant assigns error to denial of his motion to suppress the State’s evidence made on the grounds it was obtained as result of an unlawful search. At the hearing on the motion the State presented testimony to show that the jailer got defendant’s coat from his locked car only after defendant had requested him to do so and had given him the car keys for that purpose. Thus no unlawful search of the car was involved. Before giving defendant his coat, the jaiier took the sensible precaution of examining its pockets. This, in our opinion, he had every right to do, else he ran the obvious risk of unknowingly *485delivering to his prisoner some weapon which might be employed against him or some instrument which might be used to effect an escape. The Fourth Amendment does not forbid all searches and seizures but only those that are unreasonable. Under the circumstances here disclosed, no unreasonable search has been shown and the trial judge correctly so held.
Defendant’s motion for nonsuit was also properly denied. When the evidence is viewed in the light most favorable to the State, it was a legitimate inference for the jury to draw that defendant had had actual possession of the amphetamine capsules found in the pocket of his coat taken from his locked car. State v. Chavis, 270 N.C. 306, 154 S.E. 2d 340, relied on by appellant, is factually distinguishable.
No error.
Judges Campbell and Morris concur.